On consideration of the Petition for Writ of Injunction and Temporary Restraining Order filed on behalf of petitioner in the above-entitled case, it is, by the Court, this 10th day of June 1970,
ORDERED:
That said Petition be, and the same is, hereby denied without prejudice to assertion of appropriate objections at trial to the admissibility of the evidence, if any, obtained as a result of the proceedings challenged in the Petition.
(J. DARDEN would dismiss the Petition for lack of jurisdiction.)